FILED
                           NOT FOR PUBLICATION
                                                                            DEC 11 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EUGENE KNUDSON,                                  No.   18-35857

              Plaintiff-Appellant,               D.C. No. 3:17-cv-00647-AA

 v.
                                                 MEMORANDUM*
OREGON SHEET METAL WORKERS
MASTER RETIREMENT FUND TRUST;
BOARD OF TRUSTEES OF OREGON
SHEET METAL WORKERS MASTER
RETIREMENT FUND TRUST;
EMPLOYER-INDUSTRIAL SHEET
METAL WORKERS LOCAL 16
PENSION TRUST; EMPLOYER-
INDUSTRIAL SHEET METAL
WORKERS LOCAL 16 PENSION
TRUST BOARD OF TRUSTEES,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 9, 2019**
                               Seattle, Washington

Before: McKEOWN and CHRISTEN, Circuit Judges, and HARPOOL,*** District
Judge.

      Plaintiff Eugene Knudson appeals the district court’s order granting

summary judgment in favor of defendants. Knudson alleged violations of the

Employee Retirement Income Security Act (“ERISA”), specifically that the Boards

of Trustees for the Pension Trust and for the Master Trust abused their discretion

by denying Knudson early retirement benefits.1 The district court concluded that

the Boards did not abuse their discretion, and granted summary judgment in favor

of defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      “Where an ERISA Plan grants discretionary authority to determine

eligibility for benefits or to construe the terms of the plan, a plan administrator’s

interpretation of a plan is reviewed for abuse of discretion.” Tapley v. Locals 302

& 612 of Int’l Union of Operating Eng’rs-Emp’rs Constr. Indus. Ret. Plan, 728
F.3d 1134, 1139 (9th Cir. 2013) (internal citations and quotation marks omitted).

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
      1
             Because the parties are familiar with the facts, we recite only those
facts necessary to resolve this appeal.
                                            2
“We review the district court’s application of this standard and the district court’s

grant of summary judgment de novo.” Lehman v. Nelson, 862 F.3d 1203, 1216

(9th Cir. 2017).

      1. The Pension Trust requires that an applicant seeking early retirement

benefits refrain “from any employment anywhere for wages or profit as a sheet

metal worker.” The Board of Trustees for the Pension Trust concluded that

Knudson’s current employment for the Bonneville Power Administration (“BPA”)

as a welder constituted employment as a “sheet metal worker.” The Board

reasoned that the nature of Knudson’s work for BPA was similar in nature to the

work performed by other sheet metal workers. Although it is conceivable that one

could work as a welder without being employed as a sheet metal worker—i.e., not

all welders are necessarily sheet metal workers—the Board’s rationale avoided

“sweep[ing] within its ambit an overly broad range of skills.” Tapley, 728 F.3d at

1141 (citation and quotation marks omitted). We conclude that the Board’s

interpretation was reasonable. See O’Rourke v. N. Cal. Elec. Workers Pension

Plan, 934 F.3d 993, 1000–01 (9th Cir. 2019) (“We will accept the Board’s

interpretation unless it is not grounded on any reasonable basis.” (citations and

quotation marks omitted)).




                                           3
      2. The Master Trust requires that an applicant seeking early retirement

benefits refrain “from any employment anywhere for wages or profit in the sheet

metal industry.” The Board of Trustees for the Master Trust concluded that

Knudson was currently working in the sheet metal industry, reasoning that the type

of work Knudson performed for BPA was substantially similar to work that other

Local 16 members were performing. Regardless of the core nature of BPA’s

business, it is plausible that some of its employees may be employed in the sheet

metal industry, while others are not. Thus, it was rational for the Board to compare

the work performed by other workers in the sheet metal industry with the work

performed by Knudson at BPA. See id. Knudson offers an alternative definition

for “sheet metal industry,” but “fails to exclude the Board’s interpretation as a

reasonable possibility,” id. at 1001. We conclude that the Board’s interpretation

was reasonable. See id.

      AFFIRMED.




                                           4